Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of respondent which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding to challenge a determination finding him guilty of violating a prison disciplinary rule. The Attorney General has advised this Court that the determination at issue has been administratively reversed, all references thereto expunged from petitioner’s institutional record and the mandatory $5 surcharge refunded to his inmate account. Petitioner has thus received all the relief to which he is entitled, and this proceeding is dismissed as moot (see Matter of Scott v Fischer, 119 AD3d 1307, 1307 [2014]).
Peters, PJ., McCarthy, Egan Jr., Devine and Clark, JJ., concur.
Adjudged that the petition is dismissed, as moot, without costs.